DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Office Action
The present supplemental Office action – which resets the time period for response - is being sent to more specifically address the limitation “for at least about 4 weeks” filed in the last amendment and the teaching or suggestion thereof in the prior art of record (e.g. primary reference Rosskamp) and to give applicant further time to weigh any amendments/arguments thereto.  With regard to this limitation, it is noted that while a prior art reference is relied upon for all that it teaches or suggests, the examiner had not expressly set forth the passage within Rosskamp where such may be found and addresses this below for applicant.  Regarding this amendment, while support is deemed present for such, applicant may consider broadening the scope thereof where the length of time for administration is without limit (with a showing of support), absent evidence that this timeframe of “for at least about 4 weeks” revealed something more (e.g. secondary considerations of unexpected results), which is not presently found of record (the only mention of 4 weeks being found in the instant specification (PGPUB) para [0181] and [0189] that this was simply the time period set for studying administration results in the animal model chosen).
As stated in the previous Office action:  Applicant’s filing of the RCE is acknowledged; however, no new arguments and no new amendments were filed versus that filed after-final, which the examiner fully addressed in the previous advisory action and which is maintained below.  The one exception is that the examiner has reconsidered the new amendment to claim 1 
The examiner is open to interview at any time to advance prosecution on the merits and welcomes such in this case to explore possible amendment options and evidence tied to the scope of that claimed either independently or dependently.

Election/Restrictions - Maintained
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 15-16, 18, 20, and 22-23, as drawn to the elected species insulin glargine, in the reply filed on 11/12/19 is acknowledged.  Claims 3, 8-9, 13, 17, 19, 21, and 24-26 are withdrawn as not drawn to the elected group/species.

Claim Rejections - 35 USC § 103 – Maintained, Modified Based on Amendment
(e.g. to address the new limitation “for at least about  weeks”)
Claims 1-2, 4, 15-16, 18, 20, and 22-23, as drawn to the elected species insulin glargine, remain rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp et al. (US Patent Application No. 2013012433; cited in the previous Office action) in view of Jeyaseelan et al. (U.S. Publication No. 2010/0035860) and Shannon et al. (U.S Publication No. 20040097411).
Rosskamp teach insulin analogue glargine for improving left ventricular (LV) diastolic and systolic function (e.g. thereby intrinsically increasing cardiac output and/or cardiac stroke volume) in patients with Type 2 diabetes (para’s [0062] and [0097]).
Regarding the New Limitation “for at least about 4 weeks”:  The prior art of record (e.g. Rosskamp by example) and state of the art teach administration of insulin glargine without any time limit (e.g. long-term therapy based on daily administration).  See Rosskamp, which even if not expressly teaching the limitation as framed, renders such obvious that a daily dose of insulin glargine may be administered “for at least about” any time period without limit (Rosskamp para [0099].
Rosskamp does not “expressly” teach that improving LV diastolic and systolic function will increases cardiac output and/or cardiac stroke volume as claimed.  Jeyaseelan and Shannon fill this void collectively, if needed.
Jeyaseelan teach that db/db mice – a diabetic mouse model without insulin administration - leads to compromised LV function and reduced cardiac output and cardiac stroke volume (para [0129] (also citing Belke and Van de Bergh studies)]: 
[0129] db/db Mice As described for the ZDF rats, this diabetes and obesity model can be used as a background for pathological cardiac hypertrophy via, for example, the cardiac pressure overload model. The leptin receptor-deficient db/db mouse is a well-established model of type II diabetes. In an isolated working heart setup (11 mM glucose, 0.7 mM FA, no insulin), hearts of these mice develop reduced cardiac mechanical performance, with an increase in left ventricular (LV) end-diastolic pressure, decreased LV developed pressure, and reductions in both cardiac output and cardiac power (Belke et al., Am J Physiol Endocrinol Metab 279:E1104-1113, 2000), even without additional insults such as TAC. For further details regarding a sample experimental set up for db/db mice, see Van den Bergh et al., Eur J Heart Failure 8:777-783, 2006.

Jeyaseelan confirms Rosskamp’s findings that administration of an insulin such as glargine will improve LV function, which would then yield a reasonable expectation by one of ordinary skill in the art that such will increase cardiac output and stroke volume, as instantly claimed.

“GLP-1 (7-36 amide) infusion was associated with a restoration of left ventricular pressure, improvement in contractility, improvement in cardiac output, and reduction in heart rate and LVEDP.”

Thus, like Jeyaseelan, Shannon support a reasonable expectation that the findings in Rosskamp on improved LV function with glargine administration would reasonably be expected to increase cardiac output and stroke volume based on a showing that another known diabetic agent, GLP-1, showed the same with improved LV function that lead to increased cardiac output and stroke volume.
	As for instant claim 2 and 22-23, it would have been reasonably expected that based on the amount administered and titrations, degrees of improvements would naturally occur (e.g. 10%, 20%, 30%, 50%, 100% etc.).  The prior art has taught the improvements and reasonable expectations thereof and the level of improvement would be a result effective variable based on the amount administered and other factors.
	As for instant claims 15-16, these are standard risk factors that are expected with diabetics due to the disease progression and pathology and thus one of skill in the art would expect to find such to some marginal level.   As for instant claim 20, as diabetics often also suffer from heart failure due to disease progression nothing would deter administering such to a diabetic therewith for which Rosskamp is directed at improving the LV issues inherent in heart failure equally.
Thus, the claimed invention and instant claims 1-2, 4, 15-16, 18, 20, and 22-23 would have been prima facie obvious to one or ordinary skill in the art at the time of filing based on the 

Response to Amendments/Arguments
	Applicant’s amendments and arguments have been fully considered but not found persuasive. 
1)   With regard to the new limitation “for at least about 4 weeks”, the prior art of record (e.g. Rosskamp by example) and state of the art teach administration of insulin glargine without any time limit (e.g. long-term therapy based on daily administration).  See Rosskamp, which even if not expressly teaching the limitation as framed, renders such obvious that a daily dose of insulin glargine may be administered “for at least about” any time period without limit (Rosskamp para [0099].  [While support is deemed present for this amendment, applicant may consider broadening the scope thereof where the length of time for administration is without limit (with a showing of support), absent evidence that this timeframe of “for at least about 4 weeks” revealed something more (e.g. secondary considerations of unexpected results), which is not presently found of record (the only mention of 4 weeks being found in the instant specification (PGPUB) para [0181] and [0189] that this was simply the time period set for studying administration results in the animal model chosen).]
2)    With regard to the amendment to the insulin “glargine” specifically, the primary reference Rosskamp teach the use thereof (para's 62 and 97). Thus, this amendment is not deemed to change the disposition of the rejection.
3)    The next issue is whether primary reference Rosskamp's teachings of improving left ventricular diastolic and systolic function by administering insulin glargine (para's 62, 79) would 
To answer the latter question, beyond that of record on the prior art combination (see especially Shannon), the examiner took a closer review of the present specification and applicant's definitions for these claimed terms "increasing cardiac output or cardiac stroke volume" and whether there was any nexus between such and increasing left ventricular function (as taught in primary reference Rosskamp). The examiner found that applicant and the present specification expressly set forth that such is a direct result of the left ventricle (para 65) and therefore these results are deemed inherently present and improved if the function of the left ventrical is improved as in Rosskamp. 
The present specification defines:
[0063] The term "cardiac stroke volume" refers to the volume of blood pump[ed] per stroke.

[0065] In cardiac physiology, the term "stroke work" refers to the work done by the left ventricular heart muscle to eject a volume of blood, i.e. stroke volume, into the aorta. Stroke work can be estimated as the product of cardiac stroke volume and mean aortic pressure during ejection, and is sometimes used to assess ventricular function.

[0066] The term " cardiac output" describes in cardiac physiology the volume of blood being pumped by the heart, per unit time. Because cardiac output is related to the quantity of blood delivered to various parts of the body, it is a key indicator of how efficiently the heart can meet the demands of the body. Along with the term " stroke volume", cardiac output is a central parameter of interest in haemodynamics - the study of the flow of blood under external forces.

By extension of the definition above, if one increases the "stroke work" by increasing the left ventrical function, then stroke volume will be increased and by extension stroke output. To say that increasing left ventrical function would not increase stroke volume and thereby the volume blood pumped (stroke output) would be counterintuitive. While other factors of cardiac function may also increase stroke volume and thereby stroke output, this does not remove as "necessarily present" (inherent) that increasing left ventrical function will equally increase stroke volume by extension stroke output. Likewise, something that decreases left ventrical function would have the natural result/render necessarily present (inherent) decreased cardiac stroke volume and by extension cardiac output.
In closing, applicant may weigh these comments relevant to weighing the next step in prosecution.  The examiner is open to further interview to advance prosecution on the merits.”

Additionally, per the previous interview with applicant (held on 9/15/20), the following potential amendments were discussed.  While such was not filed with the RCE, the examiner is open to further discussion on the below and would give full consideration thereto if filed in a future response:
“AR telephoned to discuss the outstanding rejections and potential amendments for further consideration. Example 4 and Figure 10 were discussed as well as other examples/test data within the specification. Regarding potential amendments, applicant indicated claim 5 may be amended into claim 1 along with arguments as to how this may traverse the prior art rejection, including the Shannon reference. Applicant also indicated an amendment may incorporate a length of time element for administration of the insulin analog relevant to effect on cardiac 
 Previous Examiner’s Response to Arguments, Still Applicable:  First, applicant argues (response pages 5-7) that primary reference Rosskamp does not expressly teach/anticipate the claimed invention of administering insulin glargine to increase cardiac output and/or stroke volume.  The examiner acknowledged this of record.  Applicant’s second argument (response page 7) was that obviousness has not been established under the principle/doctrine of inherency, asserting that “the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the prior art” (relying MPEP 2112, 2131.02 (III)).  In this regard, the examiner believes a prima facie case of obviousness under the principle/doctrine of inherency was set forth based on the primary reference in view of two supporting references that provide the nexus between improved LV function and a reasonable expectation with it of increased cardiac output and stroke volume.  Namely, the examiner set forth that primary reference Rosskamp expressly teaches administering long acting insulins, including elected insulin glargine, at an effective amount, for “improving left ventricular diastolic and systolic function in a patient diagnosed with a disease or condition selected from the group of IFG, IGT or Type 2 diabetes, particularly early Type 2 diabetes” (para’s [0062] and [0097]):
[0062] The present invention also provides a method of improving left ventricular diastolic and systolic function in a patient diagnosed with a disease or condition selected from the group of IFG, IGT or Type 2 diabetes, particularly early Type 2 diabetes, comprising administering an effective dosage of a long acting insulin.
[ ]
[0097] Finally, patients with diabetes have been shown to have increased left ventricular mass and abnormalities in left ventricular ( LV) diastolic and systolic function, often referred to as diabetic cardiomyopathy. These abnormalities may extend also to patients with "mild" prediabetic hyperglycemic disorders. Treatment with long acting insulin, particularly insulin glargine, is expected to prevent an increase in LV mass and improve or prevent an increase in both LV diastolic and systolic function in patients with IGT, IFG or Type 2 diabetes, particularly early Type 2 diabetes.
In support, the examiner cited a reference 1) showing diabetic mice (since diabetes is the culprit in the present invention) succumb to reduced LV function and with it reduced cardiac output and stroke volume without insulin administration (“Jeyaseelan teach that db/db mice – a diabetic mouse model without insulin administration - leads to compromised LV function and reduced cardiac output and cardiac stroke volume”); and 2) that other agents that improved LV function equally saw an increase in cardiac output and stroke volume (“Shannon teach that another diabetic agent, GLP-1 (para [0008], [0030]), when administered, shows improved LV function that leads to increased cardiac output and stroke volume”).  Therefore, under the obviousness principle/doctrine of inherency, one of ordinary skill in the art in cardiac therapy would have reasonably understood and have had a reasonable expectation of success that “improve(ment)” of prima facie case of obviousness under the principle/doctrine of inherency was set forth based on the primary reference in view of two supporting references that provide the nexus between improved LV function and a reasonable expectation with it of increased cardiac output and stroke volume.	
Consideration for Applicant; Amendment/Evidence:  If applicant believes that one of ordinary skill in the art reading Rosskamp would not have read the teachings of an “effective amount” therein to guide how much insulin glargine or any insulin must be administered as “effective” to improve cardiac output and/or stroke volume to the specific range of 20-30% (e.g. instant claim 2), then applicant may amend the claims to expressly claim the amount to be administered if supported by the specification and by control test data (within the specification or post-filing via declaration) showing that when this amount is administered such was achieved but without it such was not.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654